DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 77 is objected to because of the following informalities:  “wherein latex material is wet” should read “wherein the latex material is wet.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 62-37, 70-75 and 78-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modha et al. (US 20050127552) in view of Gross et al. (US 6353148) and Hamann (CA2448475). 
As to claim 62, Modha et al. discloses a process for coating an elastomeric article. The process comprises dipping an elastomeric article into an aqueous coating composition where the composition comprises a water-based hydrogel (see 0025); curing and drying the coated article (see 0051). Mohda et al. does not disclose any added solvents. 
Modha et al. fails to teach the coating composition comprises at least a first elastomeric material as required by claim 62. 
Modha et al. does state that a variety of polymers can be used to form the hydrogel coating (see 0026). 
Gross et al. discloses a hydrogel-forming polymeric material which includes a first compound that is superabsorbent and a second compound that includes an elastomeric material that increases the fracture resistance of the superabsorbent (see abstract). Gross et al. further states the elastomeric material can be added in an amount to increase the fracture resistance such as 1-50% (See Example 8, 9 and col. 5, lines 27-36). The elastomeric material can be natural rubber, polyisoprene rubber or acrylonitrile butadiene rubber (see col. 5 lines 37-51).
Hamann disclose the use of various elastomer emulsions or solutions that can be used to form a glove where the material can be an elastomer such as an NRL, a synthetic polyisoprene, a SBS, an SIS, an SZEBS, a silicone, an acrylate based hydrogel, any other elastomer that can be suspended into an emulation or a mixture of one or more (see 0142). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Modha et al. to include the combination of the hydrogel and elastomeric material as taught by Gross et al. One would have been motivated to do so since Gross et al. discloses the addition of the elastomeric material with the hydrogel improves the fracture resistance of the material especially since it is known to use an elastomer and hydrogel to make a glove as taught by Hamann. 
As to claim 63, Modha et al. modified by Gross and Hamann disclose that a mix of elastomers can be used (see Hamann 00142). 
As to claim 64, Modha et al. states the coated glove can be chlorinated (see 0058).
As to claim 65, the coated glove can be sprayed with a lubricant solution (see 0054).
As claim 66, Modha et al. teaches the elastomeric article can be formed using natural rubber latex (see 0048). Gross et al. further teaches the added elastomeric material with the hydrogel can be natural rubber (see col. 5, lines 37-51). 
As to claim 67, Modha et al. states the chlorination step is optional and not required (see 0054).
As to claim 70, Modha et al. modified by Gross et al. and Hamann teaches that the elastomer can be polyisoproene latex (see col. 5, lines 37-51 of Gross and 0142 of Hamann). 
As to claim 71, Gross discloses the use of a surfactant in the composition (see Example 1). 
As to claim 72, the coating composition can further include an active agent such as an antimicrobial (see 0032-0033). 
As to claim 73, the glove is flipped inside out so the coating is on an interior surface (see 0054).
As to claim 74, the elastomeric article is formed prior to dipping in the composition (see 0049).
As to claim 75, the elastomeric article  can be formed by dipping a former in a latex material (see 0048).
As to claim 78, Modha modified by Gross and Hamann disclose the elastomer can be 2-25% of the composition, the crosslinker is supplied at 5 % and the active agent can be 0.001-30% which means the water based hydrogel can be provided at 45-93%. 
As to claim 79, Gross state the elastomer can be supplied at 2 – 25% (see col. 4, lines 30-36). 
As to claim 80, Modha et al. teaches the article is powder free (see abstract and claim).
As to claim 81, Modha et al. teaches the article is a glove ((see abstract). 
Claim(s) 68 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modha et al. (US 20050127552) in view of Gross et al. (US 6353148) and Hamann (CA2448475) as applied to claim 75 above in further view of Modha et al. (US 2006/0218697). 
The teachings of Modha et al. modified by Gross et al. and Hamann as applied to claims 62 and 75 are as stated above.
Modha et al. (‘552) fail to teach the total solids content is between 3-7% and that the former has a textured surface as required by claims 68 and 76. 
Modha et al. (‘697) discloses a process for forming an elastomeric glove where the glove has a hydrogel coating on the inner surface. Modha et al. teaches the hydrogel coating can have a solids content of 1-5% solids (see 0020). Modha et al. further teaches a former used to make gloves can have a roughened or textured surface (see 0019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process disclosed by Modha et al. (‘552) modified by Gross et al. and Hamann to include using a textured former when making the glove as taught by Modha et al. (‘697). One would have been motivated to do so since both are in the same field of endeavor of forming elastomeric gloves while Modha et al. (‘552) is silent as to the type of former being used where Modha et al. (‘697) teaches that textured formers can be used to successfully form the glove. 
Allowable Subject Matter
Claim 69 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art requires priming of the surface before applying the hydrogel coating. The prior art fails to teach there is no priming step prior to applying the coating composition as claimed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715